TEXE ATIKDRNEY                GENERAL
                        OF   -XAS




                             June 5, 1972

Honorable Ted Butler                opinion No. ~-1137
District Attorney
Bexar County                        Re:    Whether real property fore-
San Antonio, Texas 78204                   closed by delinquent tax
                                           judgment may be sold there-
                                           under to the judgment debtor
                                           at the adjudged value of the
                                           property rather than for the
                                           full amount of the tax judg-
Dear Sir:                                  ment, and related questions.
     We have received your opinion request and for the sake of
brevity we consolidate your questions as follows:
            When real property foreclosed In a delinquent ad
            Valorem tax suit Is sold thereunder by sheriff to
            the judgment debtor at an adjudged value less than
            the full amount of the judgment, what Is the effect
            of such sale on the total amount owed under the
            judgment by the tax debtor, and upon the tax lien
            foreclosed upon the property?
     The answers to your questions are provided by Article 7345b,
Vernonts Civil Statutes. Section 5 of this Article  provides In
tax foreclosure actions for a finding and adjudication of thenrea-
sonable fair value of the real property subject to the tax liens
as of the date of trial.
     Section 8 of this Article provides, in part, that the prop-
erty shall not be sold under the foreclosure decree to the owner
of the property or to anyone having an Interest therein, or to any
party other than a taxing unit which Is a oarty to the suit, for
less than the amount of Its value adjudged according to the provl-
slons of Section 5, or the aggregate amount of the judgments against
                          whichever amount Is lower. Opinions At-
                                and S-175(1955).
     It was held In Watts v. City of El Paso, 183 S.W.2d 249 (Tex.
Clv.App. 1944,errorm*Even         though the property be s~truck


                                -5538-
Honorable Ted Butler, page 2      (M-1137)


off to the owner or to a party other than the taxing unit for the
adjudged value, this does not pay the taxes. It-discharges the
taxes as a lien against the particular property.' (Emphasis
aled.)     -
      Thus, when a tax debtor-over purchases property at a tax
 judgment sale--foran amount less than the full amount of the tax
 judgment but at least equal to the adjudged value of such prop-
 erty, he does not satisfy the judgment against him, although he
-does Zicquiretitle to the property free of the liens for the taxes
 sued for. In this Instance he Is liable under the judgment for the
 difference between the total amount of taxes adjudged against hi?,
 together with court costs and costs of sale, and the amount he
 paid for the property at the sheriff's sale. The judgment may bs
 enforced as any other judgment rendered for a personal lndebted-
 ness. City of Henrietta v. Eustls, 87 Tex. 14, 26 S.W. 619(1894).


                           SUMMARY
          Real property foreclbsed by tax judgment for ad
     valorem taxes may be purchased by the owner at sherlfk's
     sale at Its adjudged value although for an amount less
     than full amount of judgment.
          In this event, the owner-tax debtor Is liable under
     the judgment for the deficiency but he acquires title to
     the property purchased free of the.llens for the taxes
     sued for. The judgment may be enforced for the balance
     against the tax debtor as any other judgment rendered for
     a personal Indebtedness.
                                              very truly,



                                                 General of Texas




                               -5539-
Honorable Ted Butler; page   3     (M-1137)


Prepared by Bob Lattlmore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Qor'donCass
Arthur Sandlln
Jack Sparks
Jack Ooodmm
SAMUEL D/MCDANIEL
Staff Legal Assistant
ALF'REDWALKRR
Executive Assistant
NOLA WRITE
First Assistant




                                 -5540-